Name: Commission Regulation (EC) No 3124/94 of 20 December 1994 laying down specific rules for the transfer of the rights to the supplement to the compensatory payment for the production of durum wheat in Portugal
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  Europe;  farming systems
 Date Published: nan

 No L 330/38 Official Journal of the European Communities 21 . 12. 94 COMMISSION REGULATION (EC) No 3124/94 of 20 December 1994 laying down specific rules for the transfer of the rights to the supplement to the compensatory payment for the production of durum wheat in Portugal 2780/92 of 24 September 1992 on the conditions for the grant of compensatory payments under the support system for producers of certain arable crops (*), as last amended by Regulation (EC) No 2246/94 (6), should be temporarily relaxed ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 31 16/94 (2), and in particular Article 12 thereof, Whereas Article 4 (3) of Regulation (EEC) No 1765/92 provides for the grant of supplements to the compensa ­ tory payments for the production of durum wheat in Portugal, up to a ceiling of 35 000 ha ; Whereas Council Regulation (EEC) No 3653/90 of 11 December 1990 introducing transitional measures gover ­ ning the organization of the market in cereals and rice in Portugal (3), as last amended by Regulation (EEC) No 738/93 (4), introduces a specific degressive aid scheme for Portuguese producers of common wheat and other cereals ; whereas the existence in Portugal of such an aid scheme may cause some Portuguese producers of durum wheat to make insufficient use of their rights, with the result that the ceiling of 35 000 ha granted to Portugal is not fully exploited ; whereas, under the circumstances, the rules governing the transfer of entitlement to the supple ­ ment to the compensatory payment for durum wheat as provided for by Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Article 6 (3) of Regulation (EEC) No 2780/92 shall not apply to Portugal for the marketing years 1995/96 and 1996/97. Portugal shall take the additional measures necessary to apply this Article . These measures shall be notified to the Commission by 31 March 1995 at the latest. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) See page 1 of this Official Journal . (3) OJ No L 362, 21 . 12. 1990, p . 28 . (4) OJ No L 77, 31 . 3 . 1993, p. 1 . 0 OJ No L 281 , 25. 9 . 1992, p. 5. (6) OJ No L 242, 17. 9 . 1994, p. 1 .